EXHIBIT 10.1

FIRST AMENDMENT TO DATACENTER LEASE

THIS FIRST AMENDMENT TO DATACENTER LEASE (this “Amendment”) is made and entered
into as of (but not necessarily on) the latest date of execution shown on the
signature page hereto (the “1A Effective Date”), by and between DIGITAL 55
MIDDLESEX, LLC, a Delaware limited liability company (“Landlord”), and CONSTANT
CONTACT, INC., a Delaware corporation (“Tenant”).

W I T N E S S E T H:

WHEREAS, Landlord and Tenant have heretofore entered into that certain
Datacenter Lease dated January 1, 2011 (the “Lease”), covering (i) certain
pathway rights (the “Pathway”) and (ii) four (4) separately demised spaces,
consisting, collectively, of approximately 5,600 square feet of caged area
(collectively, the “Original Premises”), in that certain building (the
“Building”) located at 55 Middlesex Turnpike, Bedford, Massachusetts;

WHEREAS, each capitalized term or phrase used in this Amendment shall have the
same meaning as the meaning ascribed to such term or phrase in the Lease unless
expressly otherwise defined in this Amendment;

WHEREAS, Landlord and Tenant desire to modify the terms of the Lease in
accordance with the terms and conditions herein provided.

NOW, THEREFORE, for and in consideration of good and valuable consideration paid
by each party hereto to the other, the receipt and sufficiency of which are
hereby mutually acknowledged, Landlord and Tenant hereby agree as follows:

1. Naming Conventions.

A. Landlord and Tenant hereby acknowledge and agree that prior to the 1A
Effective Date, Landlord has caused (i) Suite 1.14A in the Building to be
renumbered to Suite 418A, (ii) Suite 1.5 in the Building to be renumbered to
Suite 405, (iii) Suite 1.5.1 in the Building to be renumbered to Suite 407, and
(iv) Suite 1.5.2 to be renumbered to Suite 409.

B. Accordingly, effective as of, and from and after, the 1A Effective Date,
(i) all references in the Lease to “Suite 1.14A” are hereby deemed to be
references to “Suite 418A”, (ii) all references in the Lease to “Suite 1.5” are
hereby deemed to be references to “Suite 405”, (iii) all references in the Lease
to “Suite 1.5.1” are hereby deemed to be references to “Suite 407”, and (iv) all
references in the Lease to “Suite 1.5.2” are hereby deemed to be references to
“Suite 409”. Suite 418A, as it exists on the 1A Effective Date, is also referred
to in this Amendment as “Original Suite 418A”.



--------------------------------------------------------------------------------

2. Premises.

A. Additional Premises. Effective as of June 1, 2012 (the “1A Expansion Date”,
Original Suite 418A is hereby expanded to include approximately 1,225 square
feet of caged area approximately as shown on Exhibit “A-1”, attached hereto (the
“Suite 418A Expansion Space”).

B. Amended Premises. Accordingly, effective as of, and from and after, the 1A
Expansion Date:

(i) Suite 418A is hereby deemed to consist of Original Suite 418A together with
the Suite 418A Expansion Space;

(ii) Exhibit “A” to the Lease is hereby deleted in its entirety and replaced by
Exhibit “A-1-A”, attached hereto;

(iii) all references in the Lease to Exhibit “A” are hereby deemed to be
references to Exhibit “A-1-A”; and

(iv) Item 7 of the Basic Lease Information to the Lease is hereby amended and
restated in its entirety as follows:

 

7.      Premises/Pathways:               

(a)    Premises:

   Landlord and Tenant acknowledge and agree that commencing on the Commencement
Date, the Premises shall consist of the following four (4) separately demised
spaces:         

a.      Approximately 600 square feet of area in the Building, known as Suite
405, caged as set forth on Exhibit “A-1-A” (“Suite 405”).

        

b.      Approximately 1800 square feet of area in the Building, known as Suite
407, caged as set forth on Exhibit “A-1-A” (“Suite 407”).

        

c.      Approximately 2000 square feet of area in the Building, known as Suite
409, caged as set forth on Exhibit “A-1-A” (“Suite 409”).

        

d.      Approximately 1200 square feet of area in the Building, known as Suite
418A, caged as set forth on Exhibit “A-1-A” (“Suite 418A”).

         As of June 1, 2012 (the “1A Expansion Date”), Suite 418A shall be
deemed to have been expanded to 2,425 square feet of area in the Building, caged
as set froth on Exhibit “A-1-A”.

 

-2-



--------------------------------------------------------------------------------

         As of the Suite 405 Surrender Date, Suite 405 shall be deemed to have
been removed from the Premises. From and after the Suite 405 Surrender Date,
throughout the balance of the Term of this Lease, the Premises shall consist of
Suite 407, Suite 409 and Suite 418A, collectively comprising approximately 6,225
square feet of area in the Building. From and after the Suite 405 Surrender
Date, no Base Rent shall become due or payable with respect to Suite 405 and all
future calculations of Ancillary Utility Costs, Generator Fuel Usage or any
costs to Tenant under this Lease based on a proportionate share or allocation of
leased space or usage shall reflect that Suite 405 shall be deemed to have been
removed from the Premises.          Each of Suite 405, Suite 407, Suite 409 and
Suite 418A may be referred to herein, individually, as a “Suite”.    

(b)    Pathways:

   As described on Exhibit “C”.

[Emphasis added to show the changes to Item 7.]

C. Landlord’s Suite 418A Installations.

(i) Subject to Landlord’s completion of Landlord’s Suite 418A Installations (as
defined on Exhibit “E-1”, attached hereto), Tenant hereby accepts the Suite 418A
Expansion Space in its “AS IS, WHERE IS” condition on the 1A Expansion Date,
without the benefit of a warranty of suitability or fitness for Tenant’s
intended use. Landlord hereby agrees to cause the completion of Landlord’s Suite
418A Installations (as defined on Exhibit “E-1”, attached hereto) on or before
the 1A Expansion Date. The foregoing notwithstanding, Landlord and Tenant
acknowledge and agree that Landlord’s completion of Landlord’s Suite 418A
Installations is not a condition precedent to any obligation of Tenant to pay
Rent, nor is such completion a condition precedent to the occurrence of the 1A
Expansion Date. Additionally, provided that Landlord is working diligently using
commercially reasonable efforts after the 1A Expansion Date to complete the
installation of Landlord’s Suite 418A Installations, Landlord shall not be in
default of its obligation to complete Landlord’s Suite 418A Installations. For
the avoidance of doubt, Landlord’s Suite 418A Installations are hereby deemed to
be included in the definition of “Landlord’s Installations” for the purposes of
Section 8.3.1 and 9.1.1 of the Lease.

(ii) Accordingly, effective as of, and from and after, the 1A Effective Date,
the Original Lease is hereby amended to include Exhibit “E-1” attached hereto.

3. Service Levels. Effective as of, and from and after, the 1A Expansion Date,
(a) Table A of Exhibit “F” to the Original Lease is hereby replaced by Table A-1
as set forth on Exhibit “F-1”, attached hereto and incorporated herein, and
(b) all references in the Lease to Table A of Exhibit “F” are hereby deemed to
mean and refer to Table A-1 of Exhibit “F-1”.

 

-3-



--------------------------------------------------------------------------------

4. Base Rent. Effective as of the 1A Expansion Date, Tenant hereby agrees to pay
the following amounts to Landlord as additional Base Rent in connection with the
lease of the Suite 418A Expansion Space (the “Suite 418A Expansion Space Base
Rent”):

 

Period   Suite 418A Expansion  Space Base Rent

June 1, 2012 – January 31, 2013 (months 18 – 25 of the Term)

  $0.00/month

February 1, 2013 – December 31, 2013 (months 26 – 36 of the Term)

  $41,496.00/month

January 1, 2014 – December 31, 2014 (months 37 – 48 of the Term)

  $42,741.00/month

January 1, 2015 – December 31, 2015 (months 49 – 60 of the Term)

  $44,023.00/month

January 1, 2016 – December 31, 2016 (months 61 – 72 of the Term)

  $45,344.00/month

5. Tenant Estoppel. Tenant hereby (a) acknowledges, to the best of Tenant’s
knowledge, that Landlord is not in default under the Lease as of the date this
Amendment is executed by Tenant, and (b) confirms, to the best of Tenant’s
knowledge, that, as of the date this Amendment is executed by Tenant, Landlord
has no outstanding obligations with respect to the Tenant Space that would, with
the passage of time, the giving of notice, or both, result in Landlord being in
default under the Lease.

6. Commissions. Tenant represents that it has dealt with no broker, agent or
other person in connection with this Amendment, and that no broker, agent or
other person brought about this Amendment. Tenant shall indemnify and hold
Landlord harmless from and against any and all claims, losses, costs or expenses
(including attorneys’ fees and expenses) by any broker, agent or other person
claiming a commission or other form of compensation by virtue of having dealt
with Tenant with regard to the transaction contemplated by this Amendment. The
provisions of this paragraph shall survive the expiration of the Term of the
Lease or any renewal or extension thereof.

7. Confidentiality. Notwithstanding anything to the contrary contained in the
Lease, each party agrees that the terms and provisions of this Amendment are
confidential and constitute proprietary information of the parties and shall be
governed by Section 17.19 of the Lease as though the terms hereof were
originally part of the Lease.

8. Miscellaneous.

A. In the event that the terms of the Lease conflict or are inconsistent with
those of this Amendment, the terms of this Amendment shall govern.

B. The Lease is hereby amended as and where necessary, even though not
specifically referred to herein, in order to give effect to the terms of this
Amendment. Except as amended by this Amendment, the terms of the Lease shall
remain in full force and effect.

C. Submission of this Amendment for examination does not constitute an offer,
right of first refusal, reservation of, or option for any premises in the
Building. This Amendment shall become effective only upon execution and delivery
by both Landlord and Tenant.

 

-4-



--------------------------------------------------------------------------------

D. This Amendment may be executed simultaneously in two or more counterparts
each of which shall be deemed an original, but all of which shall constitute one
and the same Amendment. Landlord and Tenant agree that the delivery of an
executed copy of this Amendment by facsimile or e-mail shall be legal and
binding and shall have the same full force and effect as if an original executed
copy of this Amendment had been delivered.

[Signature Page Follows]

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have caused this Amendment to be
executed on the respective dates set forth below, to be effective as of the 1A
Effective Date.

 

LANDLORD: DIGITAL 55 MIDDLESEX, LLC,
a Delaware limited liability company By:   Digital Realty Trust, L.P.,   a
Maryland limited partnership,   its sole Member and Manager   By:   Digital
Realty Trust, Inc.,     a Maryland corporation,     its General Partner     By:
 

/s/ Robert W. Holmes

    Name:   Robert W. Holmes     Its:   Vice President   Date: May 11, 2012
TENANT: CONSTANT CONTACT, INC.
a Delaware corporation By:  

/s/ John Walsh

Name:   John Walsh Title:   Senior Vice President, Engineering and Operations
Date:   May 10, 2012



--------------------------------------------------------------------------------

EXHIBIT “A-1”

DEPICTION OF ORIGINAL SUITE 418A

AND

SUITE 418A EXPANSION SPACE

 

LOGO [g354815ex10_1pg007.jpg]



--------------------------------------------------------------------------------

EXHIBIT “A-1-A”

REVISED DEPICTION OF THE SUITES,

THE WEST POP ROOM, THE EAST POP ROOM

AND THE DATACENTER CONNECTION AREA

 

LOGO [g354815ex10_1pg008.jpg]



--------------------------------------------------------------------------------

EXHIBIT “E-1”

LANDLORD’S SUITE 418A INSTALLATIONS

Landlord shall cause:

 

  •  

The removal of the Existing Suite 418A Cage Walls (as depicted on Exhibit “A-1”)

 

  •  

The installation of a cage wall (the “Suite 418A Expansion Space Cage Wall”)
substantially in the layout set forth on Exhibit “A-1”

 

  •  

The installation of an electrical meter to monitor power consumption in the
Suite 418A Expansion Space

The foregoing three (3) items are referred to herein as “Landlord’s Suite 418A
Installations”.



--------------------------------------------------------------------------------

EXHIBIT “F-1”

TABLE A-1

 

1.   Electricity Consumption Threshold:    Suite 405: 50 total kW (the
“ECT-Suite 405”)              Suite 407: 180 total kW (the “ECT-Suite 407”)    
         Suite 409: 180 total kW (the “ECT-Suite 409”)                  Suite
418A: 380 total kW (the “ECT-Suite 418A”)     2.   Target Battery Capacity:   
Six (6) minutes.     3.   Back-Up Power Specifications:    Six (6) 2 MW shared
paralleled Building generators in an N+1 configuration supply back-up power for
the Premises.     4.   HVAC Specifications.              (a)   Target
Temperature Range:    Average temperature of the Premises, measured at the
return air vents in the Premises, between 68 degrees Fahrenheit and 78 degrees
Fahrenheit.         (b)   Target Humidity Range:    Average relative humidity of
the Premises, measured at the return air vents in the Premises, between 35% and
55%.

[Emphasis added to show the changes to this Table.]